Appeals from the Court of Appeals of Kentucky. October 10, 1932. In these cases the parties have made and lodged with the Clerk a stipulation as follows:
“ It is stipulated and agreed between the parties that, due to a mutual mistake of fact, not discovered by either party until after the judgment of affirmance in this Court, there is no tax involved herein due the Commonwealth of Kentucky, and that the judgment of affirmance in these causes as shown in the opinion of this Court rendered January 4, 1932, be set aside and the cases be dismissed, and that such mandate of this Court go down as will effectuate this agreement. It is further agreed that the appellants pay all taxable costs not heretofore paid.”
It is ordered that the stipulation be filed; that in each case the judgment .of this Court affirming the judgment appealed from is hereby set aside and the case is dismissed ; that appellant pay all taxable costs not heretofore paid and that the case be remanded to the Court of Appeals of Kentucky for such proceedings as will effectuate the above-quoted agreement. [See 284 U. S. 338.]